Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: it is well established that the speed of a knife through tissue grasped by forceps jaws is relevant to the success of a procedure by which tissue is cut and/or sealed. The claims recite a specific manner in which this speed is controlled. Using plain language not intended to change the scope of the claims, claim 1 describes controlling the speed based on thresholds of the impedance of tissue grasped by the jaws and the current drawn by the motor which propels the knife, claim 13 describes controlling the speed based on the current of the motor and the continuous measurement of difference between the initial and current positions of the knife, and claim 18 describes increasing the speed of the knife when the motor load hits a lower threshold and decreasing the speed when the motor load hits an upper threshold. The closest prior art references disclose a relationship between impedance of tissue, speed of the knife, and the current drawn by the motor. For example, Trees (US 2015/0282822) discloses a forceps device which controls the speed of a knife based on either of (1) the impedance of tissue grasped by the end effector or (2) the force exerted by the knife on tissue as measured by current delivered to the motor (paragraph [0011]). Further, Trees comes particularly close to the language of claim 13 as there is a note that the speed of the knife can be controlled based on the relative position of the knife with respect to the jaws ([0115]). The reference ultimately falls short because there is no measuring of distance (continuous or otherwise) and this embodiment does not disclose that the current of the motor is relevant. To give another example, Hibner (US 2015/0209573) generally discloses that the speed of the knife is based on the tissue impedance as a measure of tissue thickness ([0045], [0051]). Note that in this example there are upper and lower thresholds of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794